Citation Nr: 1647817	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision by the Montgomery, Alabama, Regional Office (RO).  

In May 2012, the Veteran appeared at the RO and testified at a Board videoconference hearing.  A transcript of the hearing is of record.  

In October 2012, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed the October 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court); in a July 2013 Order, the Court vacated the Board's denial of the claim of service connection for PTSD.  The case was thereafter returned to the Board.  

In March 2014, the Board remanded the case to the RO for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in October 2014.  In March 2015, the Board again remanded the case to the RO.  An SSOC was issued in February 2016.  


FINDING OF FACT

While the Veteran's appeal was pending at the Board, and prior to the issuance of a final decision, the Board was notified that the Veteran had died in September 2016.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015).  But see 38 U.S.C.A. § 5121A (West 2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  Evidence of record indicates that a final notice of death was received on September 23, 2016.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008); As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ." Id.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO.  38 C.F.R. § 20.1302 (2015)  


ORDER

The appeal is dismissed.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


